t c memo united_states tax_court wendy k anderson petitioner v commissioner of internal revenue respondent docket nos filed date wendy k anderson pro_se alicia h eyler for respondent memorandum opinion kroupa judge these consolidated cases are before the court on respondent’s motions for default judgment under rule we must decide rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the years at issue continued whether we should hold petitioner in default where she has universally ignored the court’s orders and rules we hold petitioner in default we also must decide whether respondent correctly determined deficiencies and additions to tax for purposes of the decisions to be entered on account of petitioner’s default we hold that he did background petitioner resided in washington state when she filed the petitions petitioner failed to file federal tax returns for through years at issue respondent prepared and filed for petitioner substitutes for returns for the years at issue respondent then issued to petitioner deficiency notices determining deficiencies and additions to tax for each of the years at issue petitioner timely filed petitions petitioner requested st paul minnesota as the place of trial respondent filed answers to the petitions with affirmative allegations supporting the determinations in the deficiency notices respondent then initiated discovery pursuant to the rules respondent mailed petitioner branerton letters petitioner refused to participate in the continued unless otherwise indicated this court has adopted a liberal informal_discovery process see branerton continued branerton_conference respondent later mailed petitioner a proposed stipulation of facts and requested that petitioner respond petitioner did not respond meanwhile respondent filed a motion to change the place of trial from st paul to seattle washington petitioner filed with the court an objection to that motion petitioner however ignored the court’s attempt to schedule a conference call to address the motion the court set the motion for hearing in st paul and petitioner failed to appear for the hearing the court granted the motion respondent sent another branerton_letter to petitioner along with a copy of the proposed stipulation of facts for her review petitioner declined to participate in a telephone conference and failed to respond to the proposed stipulation of facts respondent notified petitioner that he intended to file a motion for order to show cause osc why proposed facts should not be accepted as established petitioner did not respond continued corp v commissioner 61_tc_691 a so-called branerton_letter initiates this process the branerton_letter is usually sent by the irs chief_counsel attorney to the taxpayer requesting an introductory meeting to discuss the factual background of the case the branerton_letter may also request answers to various questions and request production of documents respondent filed and served on petitioner a request for admissions respondent informed petitioner that each matter would be deemed admitted if petitioner failed to respond again petitioner never responded respondent then filed and served as he had previously indicated to petitioner the oscs why proposed facts should not be accepted as established the court granted the motions and when petitioner again failed to respond made absolute the oscs respondent then notified petitioner he intended to file the motions for default judgment petitioner did not appear at the seattle washington trial session respondent filed the motions for default judgment petitioner has not responded to the motions discussion we now consider whether to grant respondent’s motions for default judgment where petitioner has failed to comply with the court’s orders and rules see rule we turn now to the standard by which a party can be held in default the court may hold a party in default if he or she fails to plead or otherwise proceed as provided by our rules or as required by the court rule a we have construed rule to permit default or dismissal consistent with our sound discretion and the interests of justice see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we have invoked this rule where a taxpayer has failed to stipulate undisputed facts comply with court-ordered discovery or appear at trial see tucker v commissioner tcmemo_2014_51 petitioner has consistently demonstrated her refusal to participate in these proceedings petitioner twice ignored branerton requests petitioner never responded to respondent’s request for admissions or his oscs to have the proposed stipulation of facts deemed admitted finally petitioner failed to stipulate exchange documents two weeks in advance and appear at the trial we hold petitioner in default under rule petitioner had the burden_of_proof with respect to the deficiencies see rule a petitioner did not carry her burden and thus is liable with respect to the deficiencies for the years at issue respondent also determined additions to tax for failure_to_pay_tax shown and for fraudulent_failure_to_file tax returns see sec_6651 f respondent bears the burden to provide some predicate evidence connecting petitioner to the charged activity to establish petitioner’s unreported income see tucker v commissioner t c memo respondent has satisfied his burden which is also buttressed by petitioner’s deemed admissions respondent bears the burden of production with respect to the additions to tax see sec_7491 116_tc_438 respondent bears the burden_of_proof by clear_and_convincing evidence see sec_7454 rule b reedy v commissioner tcmemo_2008_100 respondent may satisfy these burdens of production and proof by relying on petitioner’s deemed admissions and on the stipulated facts that have been deemed established by virtue of petitioner’s failure to cooperate with respondent and provide necessary documents see rule sec_90 sec_91 91_tc_1049 aff’d 926_f2d_1470 6th cir tucker v commissioner tcmemo_2014_51 a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if the taxpayer has a required_annual_payment for that year sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of the tax for such year or of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding tax_year sec_6654 the commissioner has the burden of introducing evidence showing whether a taxpayer filed a return for the preceding tax_year and if so the amount of tax shown on that return see sec_6654 127_tc_200 aff’d 521_f3d_1289 10th cir 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner failed to file an individual federal_income_tax return for any of the years at issue respondent indicated that petitioner’s returns and all other exhibits were attached to the motions for default judgment the record does not however include a copy of petitioner’s federal_income_tax return for nonetheless respondent prepared and filed substitutes for returns for the years at issue thus respondent has carried his burden of producing evidence that petitioner had a required_annual_payment for tax years through we therefore sustain respondent’s determination for the estimated_tax addition for petitioner’s federal_income_tax returns for tax_year sec_2001 through and will order a rule calculation for tax_year petitioner had a required_annual_payment for the years at issue but did not make any estimated_tax payments petitioner failed to present any evidence to contradict respondent’s determinations for years prior to the years at issue in the motions for default judgment respondent references petitioner’s federal_income_tax return for return as included in exhibit b there are however no exhibits attached to the motions for default judgment the amount of the addition_to_tax for tax_year must be calculated on the basis of the tax_year substitute for return see sec_6654 and none of the statutory exceptions under sec_6654 applies petitioner is therefore liable for the estimated_tax addition under sec_6654 for each of the years at issue we conclude that the deemed admissions and the stipulation of facts that have been deemed established by petitioner’s failure to reply satisfy respondent’s burdens as to the issues in these cases the court will therefore grant respondent’s motions for default judgment and enter decisions against petitioner with respect to all deficiencies and the additions to tax except for the sec_6654 addition_to_tax for tax_year which must be calculated under rule to reflect the foregoing appropriate orders and decisions will be entered
